Title: To James Madison from Ira Allen, 2 May 1808
From: Allen, Ira
To: Madison, James



Sir,
Washington May 2d. 1808

To facilitate an Equitable Settlement of my Claims on the British Government I submit for Consideration That the Government of the United States advance to me fifty thousand Dollars on my Giving full Powers to Mr. Pinkney Minister of the United States in London in Conjunction with an agent to be named by me to go as soon as Possible to London Reserving a Right to Send a Messenger in a National Ship or one that Carries Public Dispatches to London (my Paying his Passage out & Back) with Such Documents as I may Procure to Substantiate my Claims for Dammge that all the money my agents may Recover from the British Government they Shall be Instructed by Sd Power to Pay over to the use of the Government of the United States in London that after Deducting Sd fifty thousand Dollars that the United States Pay to me at the Bank in Philadelphia Six Percent Interest in Quarterly Payments for the Term of Six years or for Such other time as may be agreed on.
The Proposed Advancement be advantagious to me and the Loan of the Remainder may be Usefull to the United States as the Events of National Conserns have and may Continue to Effect thier Finances.
The Report or opinion of the Attorney General which If not made may be Soon Expected as he has had for three months Under Consideration Duplicates and Legal Authentic Copies of the Evidence Exhibited before the Court of Admiralty with the Printed Case on which the Court of Appeal Decreed Restoration and the arguments of Council before Sd Court on the Respective Court days so that he can Deside on the Sufficianecy of the Primary Evidence, on the Sufficeancey of the further Proofs, on the Sufficiancey of the Allegation, on the Sufficiancey of the Proofs and Arguments of Council before the Court of appeal in March 1798 and the Propriety of the Court then Making a New Case for the Claimant to Prove and Requiring that those further Proofs on the Part of the Claimant must be from France when not one Syllable of Evidence had Ever been Exhibited on the Part of the Captors or was then Required on the Part of the Captors to Rebut the Solemn Truths Contained in a Vollum of Legal Evidence and official and Honorable Interfearance on the Part of the Claimant.
Infact the attorney General has the Same means that is Legal Evidence and arguments to form his opinion on as the Court of Admiralty had for he has the Same in Legal form.  I have therefore no Doubt but his Report or opinion will be Sufficiant to Evince the Safty in Such advance and that the State would be Sure of a Learge Sum on Loan Especially when we Consider what was the Vallue of 20,000 Stands of Good Muskets furnished with Bayonets Twenty four Brass four Pound field Pieces Six Gun Carrages Six Cannon Waggons with Utentials for their use in  Dammages Expinces Interest Near Twelve years the Emince Sacrifises of Real Estate Iron foundaries Mills Buildings Improvments and the Use there of in Vermont the Result of Such Elegal Captor and Delay of Justice to Say nothing of Prisons and I Submit that these Latter Claims in Dammage are much Better founded than the Claims of British Creditors for which the United States have Paid Six Hundred thousand Pounds Starling for these Sacrifises have been by the Immediate orders of the British Government its Courts Ministers Officers Soldeers with fixed Bayonets and agents all which Can be Substantiated by Competant Testimony.  I am with Great Respect your most Obedient Humbl. Servt.

Ira Allen


P. S.  I Submit the Propriety of Mr. Rodney’s Attending with the Evidence and Arguments Transmited to him for his opinion thereon.


I. A.

